DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 10 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 10,914,219 B2. This is a statutory double patenting rejection.

Application #17/143,487
US Patent 10,914,219 B2
10. A heat shield for at least partially surrounding a turbocharger of a marine engine of a marine craft, the heat shield comprising: an outer jacket 




The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 13 of U.S. Patent No. 10,914,219 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 recites “… and an inner baffle positioned within the cavity to divide the main cavity into a turbine chamber configured to receive a turbine of the turbocharge and a compressor chamber configured to receive a compressor or a turbocharger”, which is essentially claim 1 of ‘219 without requiring the “wherein the inner baffle is .
Claims 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-18 of U.S. Patent No. 10,914,219 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 recites “… and an inner baffle positioned within the cavity to divide the main cavity into a turbine chamber configured to receive a turbine of the turbocharge and a compressor chamber configured to receive a compressor or a turbocharger”, which is essentially claim 14 of ‘219 without requiring the “wherein the inner baffle is configured to thermally isolate the turbine chamber and the compressor chamber from each other”, and the Examiner holds that the inner baffle would provide thermal isolation between the turbine and compressor chambers of the heat shield. Additionally the dependent claims are identical between the immediate application and ‘219.
Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-20 of U.S. Patent No. 10,914,219 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 recites “… and an inner baffle positioned within the cavity to divide the main cavity into a turbine chamber configured to receive a turbine of the turbocharge and a compressor chamber configured to receive a compressor or a turbocharger”, which is essentially claim 19 of ‘219 without requiring the “wherein the inner baffle is configured to thermally isolate the turbine chamber and the compressor chamber from each other”, and the Examiner holds that the inner baffle would provide thermal isolation between the turbine and compressor chambers of the heat shield. Additionally the dependent claims are identical between the immediate application and ‘219.

Claims 11-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,914,219 B2 in view of Gonzalez et al. (US PGPUB 2005/0188943 A1). 
Claim 10 of the immediate application is verbatim claim 10 of US Patent 10,914,219 B2; Gonzalez et al. teaches using raw water (Fig. 5 shows raw water as one of the potential inputs for protecting a turbocharger of a marine engine of a marine craft) teaches claim 11, additionally Gonzalez et al. teaches using a fluid with freeze/boil protection [0039] that is circulated in the fluid passageway of their marine craft which teaches claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2017/0214789 A1 discloses a turbocharger with a main chamber with a fluid passage through the main chamber (Fig. 3)
US Patent 8,356,581 B2 discloses a flame proof power pack (turbocharger) with a fluid filled casing around the turbocharger to prevent spark creation.
US Patent 8,365,526 B2 discloses a turbocharger for a vehicle with a double walled chamber around the turbocharger, and the outer enclosure filled with a cooling fluid.
US Patent 8,826,661 B2 discloses a heat shield for surrounding a turbocharger of a marine engine of a marine craft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745